Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reason for Allowance
	Claims 1-3 and 6-10 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “the second insulating layer comprises a first through hole, the first through hole penetrates through the second insulating layer and a portion of the first insulating layer to the active layer, and the grid structure is connected to the active layer through the first through hole; and wherein the third insulating layer comprises a second through hole, and the second through hole penetrates through a portion of the third insulating layer to the grid structure, and the constant voltage signal trace is connected to the grid structure through the second through hole,” as recited in claim 1.  Claims 2-3 and 6-10 depend on allowable claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811